Title: William Castle: Petition to the American Commissioners, 22 June 1778: résumé
From: Castle, William
To: 


<[Bordeaux, before June 22, 1778:] Your petitioner came from Ireland to Bordeaux, to obtain American papers for his voyage home with a cargo. The French authorities seized my ship because it was under British colors, and will probably confiscate it unless the government intervenes. The vessel belongs to me and my brother; we bought it to go to America. Many Philadelphia gentlemen know us, including John Ross at Nantes. If you do not help us we shall be ruined by losing everything “that we have bin Long plowing the Oacen for”; God knows what will happen to our family.>
